Case 4:18-cv-00442-ALM-CMC Document 92 Filed 02/11/20 Page 1 of 7 PageID #: 3299




                                  United States District Court
                                           EASTERN DISTRICT OF TEXAS
                                               SHERMAN DIVISION

      EDWARD BUTOWSKY                                             §
                                                                  §
      v.                                                          §   Civil Action No. 4:18-CV-442
                                                                  §   Judge Mazzant/Magistrate Judge Craven
      DAVID FOLKENFLIK, ET AL.                                    §

                               SECOND AMENDED SCHEDULING ORDER

          Before the Court is the parties’ Second Joint Motion to Modify Scheduling Order (Dkt. #
  91). The Court is of the opinion the motion should be GRANTED. 1 The Court enters this case-
  specific order which controls disposition of this action pending further order of the Court. The
  following actions shall be completed by the date indicated. 2

                                                     DEADLINES

  March 27, 2019                               Deadline for motions to transfer.

  May 1, 2019                                  Deadline to add parties.

  July 1, 2019                                 Disclosure of expert testimony pursuant to FED. R. CIV. P.
                                               26(a)(2) and Local Rule CV-26(b) on issues for which the
                                               party bears the burden of proof.

  September 30, 2019                            Deadline for parties to file amended pleadings.
                                               (Except as expressly provided in this order below, a motion
                                               for leave to amend is required.)

  September 30, 2019                           Disclosure of expert testimony pursuant to FED. R. CIV. P.
                                               26(a)(2) and Local Rule CV-26(b) on issues for which the
                                               party does not bear the burden of proof.

  6 weeks after disclosure                     Deadline to object to any other party’s expert witnesses.
  of an expert is made                         Objection shall be made by a motion to strike or limit expert
                                               testimony and shall be accompanied by a copy of the expert’s
                                               report in order to provide the court with all the information
                                               necessary to make a ruling on any objection.



  1
    Except as expressly provided in this order, all other deadlines set forth in the Court’s August 21, 2019 Amended
  Scheduling Order (Dkt. # 70) remain unchanged.
  2
    If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in FED. R. CIV. P. 6, the effective date is the
  first federal court business day following the deadline imposed.
                                                              1
Case 4:18-cv-00442-ALM-CMC Document 92 Filed 02/11/20 Page 2 of 7 PageID #: 3300



  October 30, 2019                            Deadline to file any evidence that is solely contradictory or
                                              rebuttal evidence to another party’s expert disclosure.

 October 30, 2020                             All discovery shall be commenced in time to be completed by
                                              this date.

 December 15, 2020                            Deadline for motions to dismiss, motions for summary
                                              judgment, or other dispositive motions.

 January 22, 2021                             Date by which the parties shall notify the Court of the name,
                                              address, and telephone number of the agreed-upon mediator,
                                              or request that the Court select a mediator, if they are unable
                                              to agree on one.

 February 15, 2021                            Deadline to (1) provide notice of intent to offer certified
                                              records, (2) confer regarding preparation of Pretrial Order and
                                              Proposed Jury Instructions and Verdict Form (See
                                              www.txed.uscourts.gov), and (3) submit video deposition
                                              designations.

                                              Each party who proposes to offer a deposition by video shall
                                              serve on all other parties a disclosure identifying the line and
                                              page numbers to be offered. All other parties will have seven
                                              calendar days to serve a response with any objections and
                                              requesting cross-examination line and page numbers to be
                                              included. Counsel must consult on any objections and only
                                              those which cannot be resolved shall be presented to the court.
                                              The party who filed the initial Video Deposition Designation
                                              is responsible for preparation of the final edited video in
                                              accordance with all parties’ designations and the Court’s
                                              rulings on objections.

 March 1, 2021                                Deadline to (1) complete mediation, (2) file motions in limine,
                                              and (3) file Joint final Pretrial Order. (See
                                              www.txed.uscourts.gov)

 March 20, 2021                                Deadline to (1) file responses to motions in limine, 3 (2) file
                                               objections to witnesses, deposition extracts, and exhibits


  3
    This is not an invitation or requirement to file written responses. Most motions in limine can be decided without a
  written response. But, if there is particularly difficult or novel issue, the Court needs some time to review the matter.
  To save time and space respond only to items objected to. All others will be considered to be agreed. Opposing
  counsel shall confer in an attempt to resolve any dispute over the motions in limine within five calendar days of the
  filing of any response. The parties shall notify the Court of all the issues which are resolved.
                                                             2
Case 4:18-cv-00442-ALM-CMC Document 92 Filed 02/11/20 Page 3 of 7 PageID #: 3301



                                                listed in the Pretrial Order, 4 and (3) file Proposed Jury
                                                Instructions and Verdict Form. (This does not extend deadline
                                                to object to expert witnesses) (Provide the exhibit objected to
                                                in the motion or response). If numerous objections are filed
                                                the Court may set a hearing prior to docket call.

  Date will be set by Court.                    If numerous objections are filed the court may set a hearing
  Usually within 10 days prior to               to consider all pending motions and objections.
  the Final Pretrial Conference.

  April 1, 2021                                 Final Pretrial Conference at 9:00 a.m. at the Paul Brown
                                                United States Courthouse located at 101 East Pecan Street in
                                                Sherman, Texas. Date parties should be prepared to try case.
                                                All cases on the Court’s Final Pretrial Conference docket for
                                                this day have been set at 9:00 a.m. However, prior to the Final
                                                Pretrial Conference date, the Court will set a specific time
                                                between 9:00 a.m. and 4:00 p.m. for each case, depending on
                                                which cases remain on the Court’s docket.

  To be determined                              10:00 a.m. Jury selection and trial at the Paul Brown United
                                                States Courthouse located at 101 East Pecan Street in
                                                Sherman, Texas. Cases that remain for trial following the
                                                Court’s Pretrial docket will be tried between May 3, 2021,
                                                and June 4, 2021. A specific trial date will be selected at the
                                                Final Pretrial Conference. 5

                                             SCOPE OF DISCOVERY

          Modification. Taking into account the needs of the case, the amount in controversy, the
  parties’ resources, the importance of the issues at stake in the litigation, and the importance of the
  proposed discovery in resolving the issues, the Court modifies the parameters of discovery in the
  following respects. See FED. R. CIV. P. 26(b)(2).

         Disclosure. The parties are reminded of the requirement, set out in this Court’s Initial
  Order Governing Proceedings, to have already disclosed, without awaiting a discovery request,
  information in addition to that required by FED. R. CIV. P. 26, including names of persons likely to
  have, and documents containing, information “relevant to the claim or defense of any party.”

  4
   Within five calendar days after the filing of any objections, opposing counsel shall confer to determine whether any
  objections can be resolved without a court ruling. The parties shall notify the Court of all the issues which are resolved.
  The Court needs a copy of the exhibit or the pertinent deposition pages to rule on the objection.
  5
    As agreed upon by the parties in the Joint Report of Attorney Conference, each party shall exchange the exhibits it
  intends to use at trial, or copies thereof, with the opposing party fourteen (14) days prior to the first day of trial.
                                                              3
Case 4:18-cv-00442-ALM-CMC Document 92 Filed 02/11/20 Page 4 of 7 PageID #: 3302



         If there are any questions about whether information is “relevant to the claim or defense of
  any party” review Local Rule CV-26(d). A party that fails to timely disclose any of the information
  required to be disclosed by order of this court or by the Federal Rules of Procedure, will not, unless
  such failure is harmless, be permitted to use such evidence at trial, hearing or in support of a
  motion.

          Electronic Discovery. Electronically stored information will be produced in hard copy
  form or multi-page TIFF format, unless the parties agree otherwise. The parties agree that
  electronically stored information subject to discovery may be produced electronically in Adobe PDF
  format (“PDF”).
          The parties are excused from the pretrial disclosure requirements set forth in Federal Rule
  of Civil Procedure 26(a)(3), as such disclosure is cumulative of this court’s pre-trial order
  procedures.

          Inadvertent Production of Privileged Material
          The parties agree as follows. Inadvertent production of documents subject to work-product
  immunity, the attorney-client privilege, or other privilege protecting information from discovery
  shall not constitute a waiver of the immunity or privilege, provided that the producing party shall
  promptly notify the receiving party in writing of such inadvertent production. If reasonably prompt
  notification is made, such inadvertently produced documents and all copies thereof, as well as all
  notes or other work product reflecting the contents of such materials, shall be returned to the
  producing party or destroyed, upon request of the producing party, and such returned or destroyed
  material shall be deleted from any litigation-support or other database. No use shall be made of
  such documents during depositions or at trial and they shall not be disclosed to anyone who was
  not given access to them before the request to return or destroy. The party returning such
  documents may move the Court for an order compelling production of the material but such motion
  shall not assert the fact or circumstances of the inadvertent production as a ground for entering
  such an order.

          Depositions
          Unless otherwise authorized by the court or stipulated by the parties, a deposition is limited
  to one (1) day of seven (7) hours.

                                       DISCOVERY DISPUTES

           In the event the parties encounter a discovery dispute, no motions to compel may be filed
  until after the parties fulfill the “meet and confer” requirement imposed by this Court’s Local Rule
  CV-7(h). If the parties are unable to resolve the dispute without court intervention, the parties
  must then call the Court’s chambers to schedule a telephone conference regarding the subject
  matter of the dispute prior to filing any motion to compel. After reviewing the dispute, the Court
  will resolve the dispute, order the parties to file an appropriate motion, or direct the parties to call
  the discovery hotline.


                                                     4
Case 4:18-cv-00442-ALM-CMC Document 92 Filed 02/11/20 Page 5 of 7 PageID #: 3303



         A magistrate judge is available during business hours to immediately hear “hotline”
  discovery disputes and to enforce provisions of the rules. The hotline number is (903) 590-1198.
  See Local Rule CV-26(e).

                                             RESOURCES

          The Eastern District of Texas website (http://www.txed.uscourts.gov) contains information
  about Electronic filing, which is mandatory, Local Rules, telephone numbers, general orders,
  frequently requested cases, the Eastern District fee schedule, and other information. The electronic
  filing HelpLine is 1-866-251-7534.

                         SAFEGUARDING PERSONAL INFORMATION

          The Judicial Conference of the United States has implemented policies to protect sensitive
  private information about parties, witnesses, and others involved in a civil, criminal, or bankruptcy
  case. To that end, all documents filed with the Court and made available to the public, whether
  electronically or on paper, should limit certain information as follows:

         •       for Social Security numbers, use only the last four digits;
         •       for financial account numbers, use only the last four digits;
         •       for names of minor children, use only their initials;
         •       for dates of birth, use only the year; and
         •       (in criminal cases) for home addresses, use only the city and state.

           If such information is elicited during testimony or other court proceedings, it will become
  available to the public when the official transcript is filed at the courthouse unless, and until, it is
  redacted. The better practice is for you to avoid introducing this information into the record in the
  first place. Please take this into account when questioning witnesses or making other statements in
  court.

                                        FAILURE TO SERVE

          Any defendant who has not been served with the summons and complaint within 90 days
  after the filing of the complaint shall be dismissed, without further notice, unless prior to such time
  the party on whose behalf such service is required shows good cause why service has not been
  made. See Fed. R. Civ. P. 4(m).

                                            SETTLEMENT

         Plaintiff’s counsel shall immediately notify the Court upon settlement.

                                            COMPLIANCE

          A party is not excused from the requirements of this scheduling order by virtue of the fact
  that dispositive motions are pending, the party has not completed its investigation, the party
                                                     5
Case 4:18-cv-00442-ALM-CMC Document 92 Filed 02/11/20 Page 6 of 7 PageID #: 3304



  challenges the sufficiency of the opposing party’s disclosure or because another party has failed
  to comply with this order or the rules.

           Failure to comply with relevant provisions of the Local Rules, the Federal Rules of Civil
  Procedure or this order may result in the exclusion of evidence at trial, the imposition of sanctions
  by the Court, or both. If a fellow member of the Bar makes a just request for cooperation or seeks
  scheduling accommodation, a lawyer will not arbitrarily or unreasonably withhold consent.
  However, the Court is not bound to accept agreements of counsel to extend deadlines imposed by
  rule or court order. See Local Rule AT-3(j).

                                                TRIAL

          The deadlines for pre-trial matters, such as exchanging exhibits, and objections, are
  intended to reduce the need for trial objections, side-bar conferences, and repetitive presentation
  of evidentiary predicates for clearly admissible evidence. Counsel should be familiar with the
  evidence display system available in the courtroom. Copies of exhibits which will be handed to
  witnesses should be placed in a three-ring binder, with an additional copy for the court. (To make
  it easy to direct the witness to the correct exhibit while on the stand, Plaintiffs should use a dark
  colored binder such as black or dark blue. Defendant should use a light-colored binder such as
  white, red, or light blue.) Alternatively, if exhibits have been scanned and will be presented via a
  computer projection system, be sure there is a way for the court to view or read them separately
  so as to be able to understand motions and objections.

         Counsel are responsible for informing their clients and witnesses about courtroom dress
  requirements and protocol, such as silencing pagers and phones, and not chewing gum, reading
  newspapers, or eating.

                                         OTHER MATTERS

  1.    Please note the amendments to the Local Rules regarding motion practice. If a document
        filed electronically exceeds ten pages in length, including attachments, a paper copy of the
        filed document must be sent contemporaneously to the Court’s chambers in Sherman (or to
        the Magistrate Judge’s chambers in Texarkana for referred cases). See Local Rule CV-
        5(a)(9). Courtesy copies over twenty pages long should be bound to the left, and voluminous
        exhibits should be separated by dividers.

  2.    If necessary, the parties should notify the court if assistance is needed in selecting a
        mediator.

  3.    Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and Local Rule
        CV-7(f). The parties are reminded that “[t]he court need not wait for the reply or sur-reply
        before ruling on the motion.” Local Rule CV-7(f) (emphasis added).



                                                   6
Case 4:18-cv-00442-ALM-CMC Document 92 Filed 02/11/20 Page 7 of 7 PageID #: 3305



       IT IS SO ORDERED.

       SIGNED this 11th day of February, 2020.




                                               ____________________________________
                                               CAROLINE M. CRAVEN
                                               UNITED STATES MAGISTRATE JUDGE




                                           7
